        Case 2:20-cv-02548-AC Document 16 Filed 07/21/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    BERNICE LENORA ANAYA,                             No. 2:20-cv-02548 AC

12                       Plaintiff,
                                                        ORDER LIFTING STAY AND
13           v.                                         SCHEDULING ORDER

14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17

18          The plaintiff seeks judicial review of an administrative decision of the Commissioner of

19   Social Security denying the plaintiff’s claim for disability benefits under the Social Security Act.

20   This matter is before the undersigned pursuant to 42 U.S.C. §§ 405(g), 1383(c)(3) and Local Rule

21   302(c)(15). Good cause appearing and pursuant to Fed. R. Civ. P. 16, the Court ORDERS:

22          1.      This case was previously stayed pursuant to General Order Number 615. (See

23   ECF No. 4.) However, now that the Commissioner has filed an answer and administrative

24   transcript, the court now LIFTS the stay for this case.

25          2.      Within 45 days after service of the administrative record, the plaintiff shall file the

26   motion for summary judgment;

27          3.      Within 45 days after service of plaintiff’s opening brief, the defendant shall file the

28   responsive brief;
                                                        1
         Case 2:20-cv-02548-AC Document 16 Filed 07/21/21 Page 2 of 3


 1           4.      Within 15 days after filing of defendant’s brief, the plaintiff shall file the optional
 2   reply brief;
 3           5.      In those cases where a Fed. R. Civ. P. 12 motion to dismiss is warranted, the
 4   defendant shall file a motion to dismiss in lieu of filing the administrative record. The motion to
 5   dismiss shall be filed within 90 days of service of the complaint. The opposing brief shall be filed
 6   within 14 days after service of the motion. The reply brief shall be filed within seven days after
 7   service of the opposition brief. The motion to dismiss shall NOT be noticed for hearing.
 8           6.      Motions for attorney fees shall be filed within 30 days after entry of final
 9   judgment. Any opposition is due within 30 days of the motion, and any reply is due within 7
10   days of the opposition.
11           7.      All references to the record and all assertion of fact must be accompanied by
12   citations to the record. The opening and responsive brief shall contain the following:
13                   (a)    A description of the plaintiff's alleged physical or emotional impairments,
14   including when the plaintiff contends the impairments became disabling, and how these
15   impairments disable the plaintiff from work;
16                   (b)    A summary of all relevant medical evidence, including an explanation of
17   the significance of clinical and laboratory findings and the purpose and effect of prescribed
18   medication and therapy;
19                   (c)    A summary of the relevant testimony at the administrative hearing;
20                   (d)    A recitation of the defendant's findings and conclusions relevant to the
21   plaintiff’s claims;
22                   (e)    A short, separate statement of each of the plaintiff’s legal claims stated in
23   terms of the insufficiency of the evidence to support findings of fact or reliance upon an
24   erroneous legal standard; and
25                   (f)    Argument separately addressing each claimed error. Argument in support
26   of each claim of error must be supported by citation to legal authority and explanation of the
27   application of such authority to the facts of the particular case. Briefs that do not substantially
28   comply with these requirements will be stricken.
                                                         2
        Case 2:20-cv-02548-AC Document 16 Filed 07/21/21 Page 3 of 3


 1          8.      Requests for modification of this briefing schedule will not routinely be granted.
 2   Any such request must be made by written stipulation or motion and will be granted only for
 3   good cause. A request for a modification brought on the filing deadline, will be looked upon with
 4   disfavor. Local Rule 144(d).
 5          9.      Violations of this order or of the federal rules of procedure or the Local Rules may
 6   result in sanctions pursuant to Local Rule 110.
 7   DATED: July 20, 2021
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       3
